KRISTINA GREENWOOD AND LYNN GREENWOOD, H/W, Petitioners,
v.
FRANCIS R. MANGINI, PERSONAL REPRESENTATIVE OF THE ESTATE OF FRANCIS MANGINI A/K/A FRANK MANGINI, SR. AND FRANCIS R. MANGINI, PERSONAL REPRESENTATIVE OF THE ESTATE OF HELEN V. MANGINI A/K/A HELEN MANGINI AND FRANCIS R. MANGINI AND DANIEL MANGINI, PERSONAL REPRESENTATIVE OF THE ESTATE OF WILLIAM PATRICK MANGINI A/K/A EMILIO MANGINI AND DANIEL MANGINI, PERSONAL REPRESENTATIVE OF THE ESTATE OF MOLLIE MANGINI A/K/A MOLLIE NARDUCCI AND DANIEL MANGINI AND DOROTHY BOYLE, PERSONAL REPRESENTATIVE OF THE ESTATE OF ALEXANDER MANGINI AND DOROTHY BOYLE, PERSONAL REPRESENTATIVE OF ESTATE OF ROSE KWASIZUR AND DOROTHY BOYLE AND CITY OF PHILADELPHIA C/O LEGAL DEPARTMENT AND A&E CONSTRUCTION, INC. AND BOILERHOUSE, LLC AND BOILERHOUSE DEVELOPMENT, Respondents.
No. 612 EAL 2011.
Supreme Court of Pennsylvania, Eastern District.
April 24, 2012.

ORDER
PER CURIAM.
AND NOW, this 24th day of April, 2012, the Petition for Allowance of Appeal is DENIED.